Citation Nr: 1641243	
Decision Date: 10/21/16    Archive Date: 11/08/16

DOCKET NO.  14-29 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for right ear hearing loss.

3.  Entitlement to service connection for left ear hearing loss.

4.  Entitlement to service connection for an acquired psychiatric disorder including a major depressive disorder but not polysubstance abuse.

5.  Entitlement to service connection for Meniere's disease.

6.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for polysubstance abuse.


REPRESENTATION

Appellant represented by:	Danielle Deumier, Attorney

ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty in the Army from October 1975 to February 1977.

This matter comes before the Board of Veterans' Appeals (Board) from April 2012 and February 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  The Board has recharacterized the Veteran's claim of service connection for a major depressive disorder as it appears above because of the multiple diagnoses found in the record. 

The claims of service connection for left ear hearing loss, an acquired psychiatric disorder including a major depressive disorder but not polysubstance abuse, and Meniere's disease as well as the application to reopen the claim of service connection for polysubstance abuse are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDINGS OF FACT

1.  Tinnitus had its onset in service.

2.  Right ear hearing loss had its onset in service.





CONCLUSIONS OF LAW

1.  Tinnitus was incurred in active service.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2.  Right hear hearing loss was incurred in active service.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts that service connection is warranted for tinnitus and hearing loss because they are all due to his military service.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Specifically the Veteran reports, in substance, that they started on active duty and were caused by his exposure to generator noise and artillery fire while on active duty.  He also claims that they are a residual of an in-service traumatic brain injuries (TBI)-being struck in the face and thereafter falling and striking his head.  

In order to establish service connection for the claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303; Hickson v. West, 12 Vet. App. 247, 253 (1999).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Service connection for impaired hearing is subject to 38 C.F.R. § 3.385, which provides that impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998).  

The record shows the Veteran complaining of ringing and buzzing in his ears as well as being diagnosed with tinnitus.  See, e.g., Department of Corrections treatment records dated in September 1992, October 1993, November 1993, December 1993, and January 1994; VA examination dated in February 2012.  Likewise, the post-service record shows the Veteran being diagnosed with right ear hearing loss.  See, e.g., Department of Corrections treatment records dated in September 1993, January 1994, and February 1994; VA examination dated in February 2012.  Moreover, the Board finds that that the Veteran's DD 214 which verifies his occupational specialty as power generator operator, the August 1978 service examination in which he reported a history of hearing loss and a head injury, the June [No Year] service audiological evaluation that showed hearing loss as defined by Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (holding that "audiometric testing measures threshold hearing levels (in decibels (dB)) over a range of frequencies (in Hertz (Hz)); the threshold for normal hearing is from 0 to 20 dB, and higher threshold levels indicate some degree of hearing loss."), and his competent and credible statement regarding being exposed to the loud noise while on active duty is sufficient proof of the in-service incurrence of an injury (i.e., acoustic trauma) because the injury and symptom (ringing in his ears and difficulty hearing people talk) are observable by a lay person and are consistent with his in-service occupational specialty and documented complaints.  See Davidson.  Lastly, the Board finds the Veteran's and his representative's statements on his behalf regarding the appellant first noticing the current observable symptom of his tinnitus (i.e., ringing/buzzing in his ears) and hearing loss (i.e., difficulty hearing people talk) while on active duty is proof that his disorders have continued since service because these symptoms are observable by lay persons.  Id; also see January 2015 statement in support of claim; July 2015 VA Form 9, Appeal to Board of Veterans' Appeals.

In reaching this conclusion, the Board has not overlooked the December 2012 VA audiological examiners opinion that the Veteran's tinnitus and hearing loss were not due to his military service.  However, because tinnitus and symptoms of hearing loss are both observable by a lay person, the Board finds that the question of whether these disabilities have continued since service are in equipoise.  See Davidson; 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Therefore, with granting the Veteran the benefit of any doubt in this matter the Board concludes that they have.  Id.  

Accordingly, with granting the Veteran the benefit of any doubt in this matter, the Board concludes that his tinnitus and right ear hearing loss are due to his military service and service connection is warranted.  See 38 U.S.C.A. §§ 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.385.


ORDER

Service connection for tinnitus is granted.

Service connection for right ear hearing loss is granted.



REMAND

As to the claim of service connection for left ear hearing loss, given the above decision that grants service connection for both tinnitus and right ear hearing loss the Board finds that a remand is required to obtain another medical opinion as to whether the Veteran has a diagnosis of hearing loss in the left ear as defined by VA at 38 C.F.R. § 3.385 as well as whether it is due to his military service and/or caused or aggravated by his newly service-connected tinnitus and right ear hearing loss.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015); McLendon v. Nicholson, 20 Vet. App. 79, 84-86 (2006).

As to the claim of service connection for an acquired psychiatric disorder including a major depressive disorder but not polysubstance abuse, a June 1967 service treatment record documents the Veteran seeking treatment after being struck in the face and thereafter falling and hitting his head and at an August 1978 service examination at which time he reported a history of a head injury.  However, the record does not reveal that VA has fully developed the question of whether the in-service assault has any relationship to the Veteran's post-service psychiatric disorders.  Therefore, the Board finds that a remand for this development is required.  38 U.S.C.A. § 5103A(b), (d) (West 2014); McLendon.  

As to the claim of service connection for Meniere's disease, VA treatment records generated during the appeal period document the Veteran's diagnosis of Meniere's disease as well as show it being treated with Meclizine.  Moreover, and as noted above, the requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain.  However, the February 2012 VA examiner did not provide an etiology opinion after he found that the Veteran did not currently meet the medical criteria for a diagnosis of Meniere's disease.  Therefore, the Board finds that a remand is required to reconcile the diagnosis of Meniere's disease found in the Veteran's treatment records with the findings by the February 2012 VA examiner as well as to obtain a needed etiology opinion.  38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate). 

As to the application to reopen the claim of service connection for polysubstance abuse, in July 2013 the Veteran's representative filed a notice of disagreement to the February 2013 rating decision that denied this claim.  However, no further action has since been taken by the AOJ.  Therefore, the Board finds that a remand for a statement of the case (SOC) is required.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

On remand, the AOJ should also obtain and associate with the claims file any other outstanding and relevant VA and private treatment records.  See 38 U.S.C.A. § 5103A(b).

Accordingly, these issues are REMANDED to the AOJ for the following actions:

1.  After obtaining authorizations from the Veteran, associate with the claims file any other outstanding private treatment records.  

2.  Associate with the claims file all of the Veteran's post-May 2014 treatment records held by the Puget Sound VA Medical Center.

3.  Associate with the claims file all of the Veteran's service personnel records.

4.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge of any in-service problems with left ear hearing loss, an acquired psychiatric disorder including a major depressive disorder but not polysubstance abuse, and Meniere's disease any continued problems since that time.  Also as to the claim for an acquired psychiatric disorder, notify the Veteran that he may support his claim with evidence from other sources including from law enforcement authorities, mental health counseling services, hospitals, physicians, and statements from family members.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.  

5.  As to the application to reopen the claim of service connection for polysubstance abuse, issue the Veteran and his representative a SOC.  Thereafter only return this issue to the Board if the Veteran perfects his appeal by filing a timely Substantive Appeal.

6.  Provide the Veteran with a VA examination to obtain needed medical opinions as to his claims of service connection for left ear hearing loss and Meniere's disease.  The claims folder must be made available to and reviewed by the examiner.  After a review of the claims file and an examination of the Veteran, the examiner should provide answers to the following questions:

(a)  Is it at least as likely as not that the Veteran's has ever had and/or currently has a diagnosis of left ear hearing loss and/or Meniere's disease?  

(b)  Is it at least as likely as not that left ear loss and/or Meniere's disease is related to or had its onset in service?

(c) Is it at least as likely as not that left ear hearing loss and/or Meniere's disease is caused by the Veteran's tinnitus and/or right ear hearing loss?

(d) Is it at least as likely as not left ear hearing loss and/or Meniere's disease is aggravated (i.e., permanently worsened) by the Veteran's tinnitus and/or right ear hearing loss?

The answer to the question (a) should reconcile the diagnosis of Meniere's disease found in the Veteran's treatment records with the findings by the February 2012 VA examiner.

The examination report must include a complete rationale for all opinions expressed.  

If the examiner feels that any of the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

7.  Provide the Veteran with a VA examination to obtain needed medical opinions as to his claim for an acquired psychiatric disorder including a major depressive disorder but not polysubstance abuse.  The claims folder must be made available to and reviewed by the examiner.  After a review of the claims file and an examination of the Veteran, the examiner should provide answers to the following questions:

(a)  Is it at least as likely as not that the Veteran's has ever had and/or currently has a diagnosis of any acquired psychiatric disorder including a major depressive disorder but not polysubstance abuse?  

(b)  Is it at least as likely as not that any acquired psychiatric disorder including a major depressive disorder but not polysubstance abuse is due to the Veteran's military service?

The answer to the question (a) should reconcile the diagnoses of a major depressive disorder found in the Veteran's treatment records with the findings by the June 2015 VA examiner.

The examination report must include a complete rationale for all opinions expressed.  

If the examiner feels that any of the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

8.  Then adjudicate the appeal.  If any benefit sought on appeal is not granted in full, furnish the Veteran and his representative a supplemental statement of the case (SSOC) that gives him notice of all the evidence added to the record since the November 2014 SSOC.  The Veteran and his representative should be given an appropriate opportunity for response before returning the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


